—In a proceeding pursuant to Election Law article 16 to invalidate petitions designating Janice C. Landis, Gerardo C. Ramirez, and Susan T. Schlotter as candidates in a primary election to be held on March 7, 1996, for the Republican Party party positions of delegates and Eric Hardy, Steven Landis, and Eve Seligson as alternate delegates, respectively, for the 8th Congressional District to the 1996 Republican National Convention, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated February 6, 1996, which, after a hearing, denied the application and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellant claims standing to bring this proceeding on the ground that he is a "person who [has] filed objections” to the petitions pursuant to Election Law § 16-102 (1). However, the court properly determined that the specifications of objections to the petitions did not include the addresses of the candidates being"objected to, as required by the rules of the Board of Elections (see, Election Law § 6-154; Matter of Fintz v Poveromo, 197 AD2d 944; Matter of Bennett v Justin, 77 AD2d 960, affd 51 NY2d 722). Accordingly, the appellant lacked standing to bring this proceeding (see, Matter of Bennett v Justin, supra).
In light of our determination, we need not reach the parties’ *565remaining contentions. Bracken, J. P., Sullivan, Santucci, Hart and Krausman, JJ., concur.